Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 16, 19, 20, 21, 24, 25, 26, 29, 30, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting 91 (“Discussion on sub-PRB allocation for eFeMTC”, R1-1720263, dated NOV 2017) (herein after known as “3GPP”) in view of WANG et al. (For. Pub. No: WO 2019/150185 A1).
	 Regarding claim 16, 3GPP teaches a method performed by a terminal in a wireless communication system (see page 1, Introduction), the method comprising: receiving, from a base station, downlink control information (DCI) comprising resource allocation information and information on a modulation and coding scheme for an uplink data (see page 1, under section 1, Introduction & page 3, under section 3.1, lines 1-3, wherein the Sub-PRB resource allocation/subcarrier indication shall be signaled by DCI, is mentioned, also see page 3, under section 3.1, line 6 wherein enlarging the DCI bits with 3 more bits for sub-PRB resource assignment, is mentioned and also see page 7, under section 3.4 & Table 4(b) wherein introducing 3 more bits in resource assignment field, for the indication of sub-carrier indication of PUSCH and interpreting MCS field, and introducing indication of RU number, which is associated with MCS index, is mentioned and also see page 7, section 3.5);
determining an allocated resource according to the resource allocation information (see page 7, under section 3.4 & Table 4(b) wherein introducing 3 more bits in resource assignment field, for the indication of sub-carrier indication of PUSCH and interpreting MCS field, and introducing indication of RU number, which is associated with MCS index, is mentioned, is mentioned and also see page 7, under section 3.5 wherein for NB-IoT, the column number being defined as
    PNG
    media_image1.png
    27
    141
    media_image1.png
    Greyscale
, which is the number of SC-FDMA symbols carrying PUSCH in a resource unit & the length of resource unit is determined by allocated tone number, is mentioned);
determining subcarriers within the allocated resource for transmitting the uplink data (see page 8, Fig.1 & page 7, under section 3.5 wherein for NB-IoT, the column number being defined as
    PNG
    media_image1.png
    27
    141
    media_image1.png
    Greyscale
, which is the number of SC-FDMA symbols carrying PUSCH in a resource unit & the length of resource unit is determined by allocated tone number, is mentioned and also the symbol mapping of NB-IoT, which is firstly on the symbols across subframes in one sub-carrier and then on the sub-carriers, is mentioned); and 
transmitting, to the base station, the uplink data using the determined subcarriers (see page 7, under section 3.5, wherein the symbol mapping of NB-IoT, which is firstly on the symbols across subframes in one sub-carrier, and then on the sub-carriers, is mentioned and also the decoding for transmitted uplink data has to wait until the whole RU being received by the eNB, is mentioned). 
	3GPP teaches the above method comprising determining subcarriers within the allocated resource for transmitting the uplink data as mentioned above, but 3GPP is silent in teaching the above method comprising determining subcarriers within the allocated resource for transmitting the uplink data based on a value of a cell identity mod 2 and the modulation and coding scheme.
	However, WANG et al. et al. teach a method (see Abstract) comprising determining subcarriers within the allocated resource for transmitting an uplink data based on  a value of a cell identity mod 2 and the modulation and coding scheme (see para [0054] wherein for the introduction of sub-PRB transmissions over Physical Uplink Shared Channel (PUSCH), when three subcarriers with SC-FDMA Pi/2 BPSK modulation are allocated and only two out of the three allocated subcarriers are used, is mentioned, see para [0065] wherein another way of selecting two out three allocated subcarriers can be based on the PCI/cell_identity which ranges from, e.g., 0 to 503 and using the PCI, a Modulus operation can be applied to determine the subcarrier that will not be used (e.g., Non_used_allocated_subcarrier = mod(PCl,2)), is mentioned and also see para [0067] wherein another interpretation for the outcome of the mod(PCI,2) operation can be for example that “0” could mean that the two subcarriers with the lowest indexes among the allocated subcarriers would be utilized, and “1” could mean that the two subcarriers with the highest indexes among the three allocated subcarriers would be utilized, is mentioned and also see paragraphs [0012] & [0027]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of 3GPP to include determining subcarriers within the allocated resource for transmitting the uplink data based on  a value of a cell identity mod 2 and the modulation and coding scheme, disclosed by WANG et al. in order to provide an effective mechanism of a UE for efficiently selecting subcarriers to be used for sub-Physical Resource Block (PRB) transmission and also further enhancing the Physical Uplink Shared Channel (PUSCH) spectral efficiency in the wireless communication system.
Regarding claim 19, 3GPP and WANG et al. together teach the method of claim 16.
3GPP further teaches the method of claim 16, wherein the terminal is a coverage enhancement (CE) terminal (see page 2, under section 3, 1st para wherein analyzing each indication field of the DCI format for sub-PRB mode for CEModeB, is mentioned and also see page 1, under section 2, wherein to improve the PUSCH spectrum efficiency of machine-type communication for BL/CE UEs, sub-PRB allocation method being specified, is mentioned). 
Regarding claim 20, 3GPP and WANG et al. together teach the method of claim 16.
WANG et al. further teach the method of claim 16, wherein the modulation and coding scheme for the uplink data is a binary phase shift keying (BPSK) (see para [0012] wherein the allocation of “3 subcarriers with SC-FDMA Pi/2 BPSK modulation” being supported for sub-PRB transmissions over PUSCH, is mentioned and also see paragraphs [0031] and [0054]) (and the same motivation is maintained as in claim 16). 
Regarding claim 21, 3GPP teaches a method performed by a base station in a wireless communication system (see page 1, Introduction), the method comprising: transmitting, to a terminal, downlink control information (DCI) comprising resource allocation information and information on a modulation and coding scheme for an uplink data (see page 1, under section 1, Introduction & page 3, under section 3.1, lines 1-3, wherein the Sub-PRB resource allocation/subcarrier indication shall be signaled by DCI, is mentioned, also see page 3, under section 3.1, line 6 wherein enlarging the DCI bits with 3 more bits for sub-PRB resource assignment, is mentioned and also see page 7, under section 3.4 & Table 4(b) wherein introducing 3 more bits in resource assignment field, for the indication of sub-carrier indication of PUSCH and interpreting MCS field, and introducing indication of RU number, which is associated with MCS index, is mentioned and also see page 7, section 3.5); and receiving, from the terminal, the uplink data using subcarriers within an allocated resource according to the resource allocation information, the subcarriers being determined (see page 8, Fig.1 & page 7, under section 3.5 wherein for NB-IoT, the column number being defined as
    PNG
    media_image2.png
    27
    141
    media_image2.png
    Greyscale
, which is the number of SC-FDMA symbols carrying PUSCH in a resource unit & the length of resource unit is determined by allocated tone number, is mentioned and also the symbol mapping of NB-IoT, which is firstly on the symbols across subframes in one sub-carrier and then on the sub-carriers, is mentioned and also the decoding for transmitted uplink data has to wait until the whole RU being received by the eNB, is mentioned). 
3GPP teaches the above method comprising the subcarriers being determined as mentioned above, but 3GPP is silent in teaching the above method comprising the subcarriers being determined based on a value of a cell identity mod 2 and the modulation and coding scheme.
However, WANG et al. teach a method (see Abstract) comprising the subcarriers being determined based on a value of a cell identity mod 2 and the modulation and coding scheme (see para [0054] wherein for the introduction of sub-PRB transmissions over Physical Uplink Shared Channel (PUSCH), when three subcarriers with SC-FDMA Pi/2 BPSK modulation are allocated and only two out of the three allocated subcarriers are used, is mentioned, see para [0065] wherein another way of selecting two out three allocated subcarriers can be based on the PCI/cell_identity which ranges from, e.g., 0 to 503 and using the PCI, a Modulus operation can be applied to determine the subcarrier that will not be used (e.g., Non_used_allocated_subcarrier = mod(PCl,2)), is mentioned and also see para [0067] wherein another interpretation for the outcome of the mod(PCI,2) operation can be for example that “0” could mean that the two subcarriers with the lowest indexes among the allocated subcarriers would be utilized, and “1” could mean that the two subcarriers with the highest indexes among the three allocated subcarriers would be utilized, is mentioned and also see paragraphs [0012] & [0027]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of 3GPP to include the subcarriers being determined based on a value of a cell identity mod 2 and the modulation and coding scheme, disclosed by WANG et al. in order to provide an effective mechanism of a UE for efficiently selecting subcarriers to be used for sub-Physical Resource Block (PRB) transmission and also further enhancing the Physical Uplink Shared Channel (PUSCH) spectral efficiency in the wireless communication system.
Regarding claim 24, 3GPP and WANG et al. together teach the method of claim 21.
3GPP further teaches the method of claim 21, wherein the terminal is a coverage enhancement (CE) terminal (see page 2, under section 3, 1st para wherein analyzing each indication field of the DCI format for sub-PRB mode for CEModeB, is mentioned and also see page 1, under section 2, wherein to improve the PUSCH spectrum efficiency of machine-type communication for BL/CE UEs, sub-PRB allocation method being specified, is mentioned). 
Regarding claim 25, 3GPP and WANG et al. together teach the method of claim 21.
WANG et al. further teach the method of claim 21, wherein the modulation and coding scheme for the uplink data is a binary phase shift keying (BPSK) (see para [0012] wherein the allocation of “3 subcarriers with SC-FDMA Pi/2 BPSK modulation” being supported for sub-PRB transmissions over PUSCH, is mentioned and also see paragraphs [0031] and [0054]) (and the same motivation is maintained as in claim 21). 
Regarding claim 26, 3GPP teaches a terminal in a wireless communication system, the terminal (see page 1, Introduction) comprising: receiving, from a base station, downlink control information (DCI) comprising resource allocation information (see page 1, under section 1, Introduction & page 3, under section 3.1, lines 1-3, wherein the Sub-PRB resource allocation/subcarrier indication shall be signaled by DCI, is mentioned, also see page 3, under section 3.1, line 6 wherein enlarging the DCI bits with 3 more bits for sub-PRB resource assignment, is mentioned and also see page 7, under section 3.4 & Table 4(b) wherein introducing 3 more bits in resource assignment field, for the indication of sub-carrier indication of PUSCH and interpreting MCS field, and introducing indication of RU number, which is associated with MCS index, is mentioned and also see page 7, section 3.5);
determining an allocated resource according to the resource allocation information and information on a modulation and coding scheme for an uplink data (see page 7, under section 3.4 & Table 4(b) wherein introducing 3 more bits in resource assignment field, for the indication of sub-carrier indication of PUSCH and interpreting MCS field, and introducing indication of RU number, which is associated with MCS index, is mentioned, is mentioned and also see page 7, under section 3.5 wherein for NB-IoT, the column number being defined as
    PNG
    media_image3.png
    13
    69
    media_image3.png
    Greyscale
, which is the number of SC-FDMA symbols carrying PUSCH in a resource unit & the length of resource unit is determined by allocated tone number, is mentioned);
determining subcarriers within the allocated resource for transmitting the uplink data (see page 8, Fig.1 & page 7, under section 3.5 wherein for NB-IoT, the column number being defined as
    PNG
    media_image2.png
    27
    141
    media_image2.png
    Greyscale
, which is the number of SC-FDMA symbols carrying PUSCH in a resource unit & the length of resource unit is determined by allocated tone number, is mentioned and also the symbol mapping of NB-IoT, which is firstly on the symbols across subframes in one sub-carrier and then on the sub-carriers, is mentioned), and 
transmitting, to the base station, the uplink data using the determined subcarriers (see page 7, under section 3.5, wherein the symbol mapping of NB-IoT, which is firstly on the symbols across subframes in one sub-carrier, and then on the sub-carriers, is mentioned and also the decoding for transmitted uplink data has to wait until the whole RU being received by the eNB, is mentioned). 
3GPP teaches the above terminal comprising performing the above functions of receiving, determining and transmitting as mentioned above, but 3GPP is silent in teaching the above terminal comprising a transceiver and a controller coupled with the transceiver configured to perform the above functions and determining subcarriers within the allocated resource for transmitting the uplink data based on a value of a cell identity mod 2 and the modulation and coding scheme.
However,  WANG et al. teach a terminal (see Abstract and Fig.12, UE/terminal) comprising a transceiver (see Fig.12, transceiver 1206 and para [0096]) and a controller coupled with the transceiver (see Fig.12, processor 1202/controller) configured to perform the above functions (see para [0096]) and determining subcarriers within the allocated resource for transmitting the uplink data based on a value of a cell identity mod 2 and the modulation and coding scheme (see para [0054] wherein for the introduction of sub-PRB transmissions over Physical Uplink Shared Channel (PUSCH), when three subcarriers with SC-FDMA Pi/2 BPSK modulation are allocated and only two out of the three allocated subcarriers are used, is mentioned, see para [0065] wherein another way of selecting two out three allocated subcarriers can be based on the PCI/cell_identity which ranges from, e.g., 0 to 503 and using the PCI, a Modulus operation can be applied to determine the subcarrier that will not be used (e.g., Non_used_allocated_subcarrier = mod(PCl,2)), is mentioned and also see para [0067] wherein another interpretation for the outcome of the mod(PCI,2) operation can be for example that “0” could mean that the two subcarriers with the lowest indexes among the allocated subcarriers would be utilized, and “1” could mean that the two subcarriers with the highest indexes among the three allocated subcarriers would be utilized, is mentioned and also see paragraphs [0012] & [0027]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above terminal of 3GPP to include a transceiver and a controller coupled with the transceiver configured to perform the above functions and also to include determining subcarriers within the allocated resource for transmitting the uplink data based on a value of a cell identity mod 2 and the modulation and coding scheme, disclosed by WANG et al. in order to provide an effective mechanism of a UE for efficiently selecting subcarriers to be used for sub-Physical Resource Block (PRB) transmission and also further enhancing the Physical Uplink Shared Channel (PUSCH) spectral efficiency in the wireless communication system.
Regarding claim 29, 3GPP and WANG et al. together teach the terminal of claim 26.
3GPP further teaches the terminal of claim 26, wherein the terminal is a coverage enhancement (CE) terminal (see page 2, under section 3, 1st para wherein analyzing each indication field of the DCI format for sub-PRB mode for CEModeB, is mentioned and also see page 1, under section 2, wherein to improve the PUSCH spectrum efficiency of machine-type communication for BL/CE UEs, sub-PRB allocation method being specified, is mentioned). 
Regarding claim 30, 3GPP and WANG et al. together teach the terminal of claim 26.
WANG et al. further teach the terminal of claim 26, wherein the modulation and coding scheme for the uplink data is a binary phase shift keying (BPSK) (see para [0012] wherein the allocation of “3 subcarriers with SC-FDMA Pi/2 BPSK modulation” being supported for sub-PRB transmissions over PUSCH, is mentioned and also see paragraphs [0031] and [0054]) (and the same motivation is maintained as in claim 26). 
Regarding claim 31, 3GPP teaches a base station in a wireless communication system, the base station (see page 1, Introduction) comprising: transmitting, to a terminal, downlink control information (DCI) comprising resource allocation information and information on a modulation and coding scheme for an uplink data (see page 1, under section 1, Introduction & page 3, under section 3.1, lines 1-3, wherein the Sub-PRB resource allocation/subcarrier indication shall be signaled by DCI, is mentioned, also see page 3, under section 3.1, line 6 wherein enlarging the DCI bits with 3 more bits for sub-PRB resource assignment, is mentioned and also see page 7, under section 3.4 & Table 4(b) wherein introducing 3 more bits in resource assignment field, for the indication of sub-carrier indication of PUSCH and interpreting MCS field, and introducing indication of RU number, which is associated with MCS index, is mentioned and also see page 7, section 3.5); and receiving, from the terminal, the uplink data using subcarriers within an allocated resource according to the resource allocation information, the subcarriers being determined (see page 8, Fig.1 & page 7, under section 3.5 wherein for NB-IoT, the column number being defined as
    PNG
    media_image2.png
    27
    141
    media_image2.png
    Greyscale
, which is the number of SC-FDMA symbols carrying PUSCH in a resource unit & the length of resource unit is determined by allocated tone number, is mentioned and also the symbol mapping of NB-IoT, which is firstly on the symbols across subframes in one sub-carrier and then on the sub-carriers, is mentioned and also the decoding for transmitted uplink data has to wait until the whole RU being received by the eNB, is mentioned). 
3GPP teaches the above base station comprising performing the above functions of transmitting and receiving as mentioned above, but 3GPP is silent in teaching the above base station comprising a transceiver and a controller coupled with the transceiver configured to perform the above functions and comprising the subcarriers being determined based on a value of a cell identity mod 2 and the modulation and coding scheme.
However, WANG et al. teach a base station (see Abstract and Fig.9, base station) comprising a transceiver (see Fig.9, Radio Unit 910 and para [0090]) and a controller coupled with the transceiver (see Fig.9, processor 904 and para [0090]) configured to perform the above functions (see para [0090]) and comprising the subcarriers being determined based on a value of a cell identity mod 2 and the modulation and coding scheme (see para [0054] wherein for the introduction of sub-PRB transmissions over Physical Uplink Shared Channel (PUSCH), when three subcarriers with SC-FDMA Pi/2 BPSK modulation are allocated and only two out of the three allocated subcarriers are used, is mentioned, see para [0065] wherein another way of selecting two out three allocated subcarriers can be based on the PCI/cell_identity which ranges from, e.g., 0 to 503 and using the PCI, a Modulus operation can be applied to determine the subcarrier that will not be used (e.g., Non_used_allocated_subcarrier = mod(PCl,2)), is mentioned and also see para [0067] wherein another interpretation for the outcome of the mod(PCI,2) operation can be for example that “0” could mean that the two subcarriers with the lowest indexes among the allocated subcarriers would be utilized, and “1” could mean that the two subcarriers with the highest indexes among the three allocated subcarriers would be utilized, is mentioned and also see paragraphs [0012] & [0027]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above base station of 3GPP to include a transceiver and a controller coupled with the transceiver being configured to perform the above functions and  also to have the subcarriers being determined based on a value of a cell identity mod 2 and the modulation and coding scheme, disclosed by WANG et al. in order to provide an effective mechanism of a UE for efficiently selecting subcarriers to be used for sub-Physical Resource Block (PRB) transmission and also further enhancing the Physical Uplink Shared Channel (PUSCH) spectral efficiency in the wireless communication system.
Regarding claim 34, 3GPP and WANG et al. together teach the base station of claim 31.
3GPP  further teaches the base station of claim 31, wherein the terminal is a coverage enhancement (CE) terminal (see page 2, under section 3, 1st para wherein analyzing each indication field of the DCI format for sub-PRB mode for CEModeB, is mentioned and also see page 1, under section 2, wherein to improve the PUSCH spectrum efficiency of machine-type communication for BL/CE UEs, sub-PRB allocation method being specified, is mentioned). 
Regarding claim 35, 3GPP and WANG et al. together teach the base station of claim 31.
 WANG et al. further teach the base station of claim 31, wherein the modulation and coding scheme for the uplink data is a binary phase shift keying (BPSK) (see para [0012] wherein the allocation of “3 subcarriers with SC-FDMA Pi/2 BPSK modulation” being supported for sub-PRB transmissions over PUSCH, is mentioned and also see paragraphs [0031] and [0054]) (and the same motivation is maintained as in claim 31).
Response to Arguments
7.	Applicant's arguments filed on 06/22/2022 w.r.t. amended independent claims 16, 21, 26 and 31 are moot under the new ground(s) of rejection made in view of 3GPP TSG RAN WG1 Meeting 91 (“Discussion on sub-PRB allocation for eFeMTC”, R1-1720263, dated NOV 2017) as presented in the current office action.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babaei et al. (US Pub. No: 2019/0182855 A1) disclose mechanisms for enabling operation of carrier aggregation in wireless communication system.
Park et al. (US Pub. No: 2021/0127409 A1) disclose mechanisms for receiving uplink scheduling information from a base station in wireless communication system.
Zhu et al. (US Pub. No: 2020/0359364 A1) disclose mechanisms for providing a channel transmission method and an apparatus to resolve a problem of relatively high complexity of uplink data descrambling performed by a base station in wireless communication system.
PARK et al. (US Pub. No: 2019/0223199 A1) disclose mechanisms for providing a method of efficiently transmitting/receiving control information in a wireless communication.
PENG et al. (US Pub. No: 2019/0059057 A1) disclose mechanisms relating to an uplink scheduling method and apparatus of a User Equipment (UE) that receives Downlink Control Information (DCI) sent by a base station in a wireless communication.
Hessler et al. (US Pub. No: 2019/0222385 A1) disclose a transmitting node for a Radio Access Network, the transmitting node being adapted for transmitting, based on one or more transmission parameters, of reference signaling in a wireless communication.
9.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                     P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                     Randolph Building
                     401 Dulany Street
                     Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477  
7/2/2022